 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ROBERT LUCERO,                            Case No. 1:18-cv-01448-LJO-SAB

12                 Plaintiff,                         ORDER REQUIRING PARTIES TO FILE A
                                                      JOINT SCHEDULING REPORT AND
13          v.                                        DIRECTING CLERK OF THE COURT TO
                                                      TERMINATE JERRY E. POWERS AND
14   ANTHONY ROBERT PENNELLA, et al.,                 INTERSTATE COMMISSION OF ADULT
                                                      OFFENDER SUPERVISION AS
15                 Defendants.                        DEFENDANTS IN THIS ACTION

16                                                    (ECF No. 37)

17

18         Manuel Robert Lucero (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

19 civil rights action pursuant to 42 U.S.C. § 1983 against Anthony Robert Pennella, Jerry E.
20 Powers, G. Goffman, B. Rodriguez, and the Interstate Commission for Adult Offender

21 Supervision. On November 9, 2018, an order issued finding service of the complaint appropriate

22 and service documents were sent to Plaintiff for completion and return. On November 27, 2018,

23 the initial case documents issued and the service documents were ordered to be forwarded to the

24 United States Marshal.

25         On January 28, 2019, Defendants Goffman, Pennella, Powers, and Rodriguez filed a

26 motion to dismiss. On this same date, Defendant Interstate Commission for Adult Offender
27 Supervision filed a motion to dismiss. Plaintiff filed oppositions to the motions to dismiss on

28 February 11, 2019. Interstate Commission for Adult Offender Supervision filed a reply on


                                                  1
 1 February 25, 2019.

 2          On July 26, 2019, a memorandum decision was filed granting Defendants Powers and

 3 Interstate Commission for Adult Offender Supervision motion to dismiss and denying

 4 Defendants Goffman, Pennella, and Rodriguez’ motion to dismiss. In the order, Plaintiff was

 5 ordered to either file an amended complaint or notify the court that he was willing to proceed

 6 without the inclusion of Defendants Powers and Interstate Commission for Adult Offender

 7 Supervision within twenty-one days. On August 5, 2019, the scheduling conference in this

 8 matter was continued to October 15, 2019, due to Plaintiff being granted leave to file an

 9 amended complaint.

10          On August 19, 2019, Defendants Goffman, Pennella, and Rodriguez filed an answer to

11 the complaint. On August 30, 2019, Plaintiff filed a notice that he was willing to proceed

12 without Defendants Powers and the Interstate Commission for Adult Offender Supervision.

13 Therefore, pursuant to the district judge’s order dismissing the claims against Defendants Power

14 and the Interstate Commission for Adult Offender Supervision, this action is proceeding against

15 Defendants Goffman, Pennella, and Rodriguez on the complaint filed October 19, 2018.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.      The parties shall file a joint scheduling report that complies with the November

18                  21, 2018 order setting the mandatory scheduling conference (see ECF No. 17-1)

19                  seven (7) days prior to the scheduling conference; and

20          2.      The Clerk of the Court is directed to terminate Jerry E. Powers and the Interstate

21                  Commission for Adult Offender Supervision as defendants in this action pursuant

22                  to the July 26, 2019 order granting their motion to dismiss.

23
     IT IS SO ORDERED.
24

25 Dated:        September 4, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     2
